Motion, pursuant to 22 NYCRR 800.12 of the Rules of Practice, for extension of time to perfect proceeding deemed abandoned, denied, without costs, and proceeding dismissed. This court notes that while the motion for an extension of time was made prior to the expiration of the nine-month period set forth in section 800.12 of the Rules of Practice, the requested extension would have allowed perfection of the proceeding beyond the nine-month period. Therefore, pursuant to section 800.12 of the Rules of Practice, petitioner was required to set forth in his moving papers a reasonable excuse for the delay and facts showing merit to the proceeding. In the present proceeding, petitioner has failed to establish either a reasonable excuse for the delay or merit to the proceeding. Accordingly, the motion must be denied and the proceeding dismissed. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.